Citation Nr: 0942716	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  05-24 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for residuals of a shrapnel 
injury to the right calf. 


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004  rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for residuals of a 
shrapnel wound to the right calf.  In February 2006, the 
Veteran testified before the Board at a hearing held at the 
RO.  In March 2007, the Board remanded the claim for 
additional development. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  


REMAND

Although the Board regrets the additional delay, further 
development is necessary prior to adjudication of the claim. 

The Veteran contends that the scar on his right calf is the 
result of a shrapnel injury sustained in late spring of 1945 
while transporting supplies in Belgium.  At that time, he was 
standing on the right side of his truck, when an explosion 
from an English tank on the left side of the road sent a 
piece of shrapnel underneath his truck, striking his right 
calf.  He contends that an English medic at the scene of the 
incident cleaned the wound and placed a bandage on it, and 
instructed him to seek further medical attention when he 
returned to his base.  He contends that he did seek medical 
attention at the base, but that the wound seemed to be 
healing well.  The area did not cause him further problems 
until approximately twenty years later, when he experienced 
pain in his right calf.  A few days later, after showering, 
he noticed that his towel snagged against something in his 
right calf, and he pulled out a piece of metal.  The area did 
not bleed at that time, but he was left with a scar.  He 
contends that his scar is white in color and numb when 
pressed. 

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In this case, the Veteran has 
not yet been afforded a VA examination in conjunction with 
his claim for service connection for the residuals of a 
shrapnel injury to his right calf.  As the Veteran has 
provided credible testimony regarding the in-service injury 
and continuity of symptomatology post-service, the Board 
finds that a remand for an examination and opinion is 
required in order to fairly address the merits of his claim.  
38 C.F.R. § 3.159(c)(2) (2009); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.

1.  Schedule the Veteran for a VA 
examination to determine the etiology of 
his right calf scar.  The examiner must 
review the claims folder and should note 
that review in the report.  Specifically 
the examiner should provide the following 
information:

a)  Describe the Veteran's right 
calf scar.  The examiner's findings 
should specifically include the 
scar's size, whether it causes 
limitation of motion, is unstable 
or superficial, and whether it 
limits function.  If limitation of 
function is shown, the examiner 
should state what motions or 
functions are limited and to what 
extent.  


b)  Is it at least as likely as not 
(50 percent or greater probability) 
that the right calf scar is related 
to the Veteran's service, to include 
the alleged shrapnel wound in the 
spring time of 1945?  In addition to 
the service medical records, the 
examiner should consider the 
Veteran's statements regarding his 
symptoms in service and his 
statements of continuous symptoms 
related to the scar after service.  
If the Veteran's right calf scar is 
attributable to factors unrelated to 
his military service, the examiner 
should specifically so state.

3.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


